ALLOWANCE
	Claims 1-10 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burns Israelsen on February 7, 2022.
Claims 1, 2, 8 and 9 should be amended as follows: 
	1. A foolproof frame assembly configured to be disposed on a case of a server chassis and configured for a mounting frame to be disposed thereon, the mounting 5frame comprising a main body and two mounting side plates respectively protruding from two opposite sides of the main body, the foolproof frame assembly comprising: 
a first blocking component, configured to be fixed on the case; 
a first frame, configured to be disposed in a first mounting position located at one side 10of the case, wherein the first frame comprises a first bottom plate, two first side plates and a first foolproof component, the first bottom plate has two first through holes, the two first side plates are respectively connected to two opposite sides of the first bottom plate and both non-parallel to the first bottom plate, the first foolproof component is fixed to one of the two first side plates and blocks one of the two first through holes of the first bottom 15plate; when the first frame is disposed in the first mounting position, the first blocking component is disposed 
20a second frame, configured to be disposed in a second mounting position located at another side of the case opposite to the first mounting position, wherein the second frame comprises a second bottom plate, two second side plates and a second foolproof component, the second bottom plate has two second through holes, the two second side plates are respectively connected to two opposite sides of the second bottom plate and both 25non-parallel to the second bottom plate, the second foolproof component is fixed to one of the two second side plates and blocks one of the two second through holes of the second bottom plate; when the second frame is disposed in the first mounting position, is configured to block a second mounting plate of the two mounting side plates of the mounting frame and the second foolproof component is configured to block a first mounting plate of the two mounting side plates of the mounting frame so as to make [[one]] the first mounting plate of the two mounting side plates disposed through the first space, and thus the mounting frame is maintained in a predetermined mounting position.
2. The foolproof frame assembly according to claim 1, further comprising a second 10blocking component configured to be fixed on the case, wherein when the second frame is disposed in the second mounting position, the second blocking component is disposed through is configured to block the second mounting plate of the two mounting side plates of the mounting frame and the second foolproof component is configured to block the first mounting plate of the two mounting side plates of the mounting frame so as to make the first mounting plate of the two mounting side plates disposed through the first space and the second mounting plate of the two mounting side plates 
8. A server chassis, comprising: 
a case; 
25a mounting frame, comprising a main body and two mounting side plates respectively protruding from two opposite sides of the main body; and 
17a foolproof frame assembly, comprising: 
a first blocking component, fixed on the case; 
a first frame, disposed in a first mounting position located at one side of the case, wherein the first frame comprises a first bottom plate, two first side plates and a 
a second frame, disposed in a second mounting position located at another side of 15the case opposite to the first mounting position, wherein the second frame comprises a second bottom plate, two second side plates and a second foolproof component, the second bottom plate has two second through holes, the two second side plates are respectively connected to two opposite sides of the second bottom plate and both non-parallel to the second bottom plate, the second foolproof component is fixed to 20one of the two second side plates and blocks one of the two second through holes of the second bottom plate; when the second frame is disposed in the first mounting position, is configured to block a second mounting plate of the two mounting side plates of the mounting frame and the second foolproof component is configured  to block a first mounting plate of the two mounting side plates of the mounting frame so as to make [[one]] the first mounting plate of the two mounting side plates disposed through the first space, and thus the mounting frame is maintained in a predetermined mounting 18position.
9. The server chassis according to claim 8, wherein the foolproof frame assembly further comprises a second blocking component fixed on the case; when the second frame is disposed in the second mounting position, the second blocking 5component is disposed through the other of the two second through holes of the second bottom plate, and the second blocking component and the other of the two second side plates together form a second space configured for the other of the two mounting side plates of the mounting frame to be disposed therethrough; when the first frame is disposed in the second mounting position, is configured to block the second mounting plate of the two mounting side plates of the mounting frame and the second foolproof component is configured to block the first mounting plate of the two mounting side plates of the mounting frame so as to make the first mounting plate of the two mounting side plates disposed through the first space and second mounting plate of the two mounting side 15plates .

Reasons for Allowance
The specific limitations of “the first foolproof component is fixed to one of the two first side plates and blocks one of the two first through holes of the first bottom 15plate” and “the second foolproof component is fixed to one of the two second side plates and blocks one of the two second through holes of the second bottom plate; when the second frame is disposed in the first mounting position, a second foolproof space 15occupied by the second foolproof component overlaps a first blocking space occupied by the first blocking component” in combination with the remaining limitations of claims 1 and 8 are not anticipated or made obvious by prior art of record in Examiner’s opinion.
For example, Chui (US Publication No. 2012/0145877) frame assembly (see Figure 1) configured to be disposed on a case (20) of a server chassis and configured for a mounting frame (70) to be disposed thereon, the mounting 5frame (70) comprising a main body (73) and two mounting side plates (71) respectively protruding from two opposite sides of the main body (73), the frame assembly (Figure 1) comprising: a first blocking component (91), configured to be fixed on the case (20/30); a first frame (50), configured to be disposed in a first mounting position (see Figure 1) located at one side 10of the case (Figure 3, right side 20/30), wherein the first frame (50) comprises a first bottom plate (51), two first side plates (53) and a first foolproof component (511), the first bottom plate (51) has two first through holes (holes accommodating 91), the two first side plates (53) are respectively connected to two opposite sides of the first bottom plate (51) and both non-parallel to the first bottom plate (51) (see Figure 2), the first foolproof component is fixed to the bottom plate (51);
51) is disposed in the first mounting position (right side 20), the first blocking component (91) is disposed through the other of the two first through holes (holes accommodating 91) of the first bottom plate (51), and the first blocking component (91) and the other of the two first side plates (53) together form a first space configured for one of the two mounting side plates (71) of the mounting frame (70) to be disposed therethrough;
20a second frame (50’ on left side) (Paragraph [0011], two positioning members present – oppositely corresponding elements denoted with prime symbol), configured to be disposed in a second mounting position (Figure 3, left side 20) located at another side of the case (20) opposite to the first mounting position (Figure 3, right side 20), wherein the second frame (50’) comprises a second bottom plate (51’), two second side plates (53’) and a second foolproof component (511’), the second bottom plate (51’) has two second through holes (holes accommodating 91’), the two second side plates (53’) are respectively connected to two opposite sides of the second bottom plate (51’) and both 25non-parallel to the second bottom plate (51’), the second foolproof component (511’) is fixed to the bottom plate (51’); wherein when the first frame (51) is disposed in the first mounting position (Figures 3 and 4) and the second frame (51’) is disposed in the second mounting position (Figures 3 and 4), the first foolproof component (511) and the 5second foolproof component (511’) are configured to block the two mounting side plates (71 and 71’) of the mounting frame (70) (Figures 3 and 4, if 81 not in an open position so as to allow 511 to engage 833, 511 blocks insertion of 70) so as to make one of the two mounting side plates (71 and 71’) disposed through the first space, and thus the mounting frame (70) is maintained in a predetermined mounting position.
However, Chui does not disclose where the first foolproof component is fixed to one of the two first side plates and blocks one of the two first through holes of the first bottom 15plate; or where the second foolproof component is fixed to one of the two second side plates and blocks one of the two second through holes of the second bottom plate. Chui also does not disclose that when the second frame is disposed in the first mounting position, a second foolproof space 15occupied by the second foolproof component overlaps a first blocking space occupied by the first blocking component.
Likewise, Lao (US Patent No. 7,002,796) a frame assembly configured to be disposed on a case of a server chassis and configured for a mounting frame to be disposed thereon, the mounting 5frame comprising a main body and two mounting side plates respectively protruding from two opposite sides of the main body, the foolproof frame assembly comprising: a first blocking component (60), configured to be fixed on the case (52 of 50); a first frame (right side 30), configured to be disposed in a first mounting position (right side 30) located at one side 10of the case (right 52), wherein the first frame (30) comprises a first bottom plate (32/34), two first side plates (36), the first bottom plate (32/34) has two first through holes (342), the two first side (36) plates are respectively connected to two opposite sides of the first bottom plate (32/34) and both non-parallel to the first bottom plate (32/34);
when the first frame (30) is disposed in the first mounting position (mounted to right 52), the first blocking component (60) is disposed through one of the two first through holes (342) of the first bottom plate (32/34); and the first blocking component (60) and the other of the two first side plates (36) together form a first space configured for one of the two mounting side plates (14/16) of the mounting frame (13) to be disposed therethrough; and 
left side 30’; oppositely corresponding elements denoted with prime symbol), configured to be disposed in a second mounting position (on left 52’) located at another side (left 52’) of the case (50) opposite to the first mounting position (right 52), wherein the second frame (30’) comprises a second bottom plate (32’/34’), two second side plates (36’), the second bottom plate (32’/34’) has two second through holes (342’), the two second side plates (36’) are respectively connected to two opposite sides of the second bottom plate (32’/34’) and both 25non-parallel to the second bottom plate (32’/34’)
However, Lao does not disclose a first foolproof component or second fool proof component, wherein the first foolproof component and second fool proof component are fixed to one of the two first and second side plates and block one of the two first and second through holes of the first and second bottom 15plate. Lao also does not disclose that when the second frame is disposed in the first mounting position, a space 15occupied by the second foolproof component overlaps a space occupied by the first blocking component; wherein when the first frame is disposed in the first mounting position and the second frame is disposed in the second mounting position, the first foolproof component and the 5second foolproof component are configured to block the two mounting side plates of the mounting frame so as to make one of the two mounting side plates disposed through the first space, and thus the mounting frame is maintained in a predetermined mounting position. 
Examiner has performed and interference search and the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US Publication No. 2020/0146185), Chu (US Publication No. 2020/0205314) and Li (US Patent No. 8,567,746) also disclose bracket assemblies used to mount fans within a server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841